Citation Nr: 0031689	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, status post lumbar fusion.

2.  Entitlement to service connection for basal cell 
carcinoma, left cheek, to include as secondary to exposure to 
Agent Orange or other herbicides.

3.  Entitlement to service connection for a lung disability 
characterized as chronic obstructive pulmonary disease, to 
include as secondary to exposure to Agent Orange or other 
herbicides.

4.  Entitlement to service connection for liver disease, to 
include as secondary to exposure to Agent Orange or other 
herbicides.

5.  Entitlement to service connection for a sinus disability, 
to include as secondary to exposure to Agent Orange or other 
herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In a July 1996 decision, the RO denied 
entitlement to service connection for a low back disability, 
status post lumbar fusion.  In a November 1997 decision, the 
RO denied entitlement to service connection for basal cell 
carcinoma of the left cheek, a lung disability involving 
chronic obstructive pulmonary disease, liver disease, and a 
sinus disability, to include as secondary to exposure to 
Agent Orange or other herbicides.

In the November 1997 decision, the RO also denied entitlement 
to service connection for a prostate disability, which the 
veteran appealed.  However, during his August 2000 video 
Board hearing, he withdrew that issue from appellate status.  
Similarly, while the veteran appealed the RO's initial denial 
of entitlement to a nonservice-connected pension, that claim 
was later granted.  The veteran filed a notice of 
disagreement regarding assignment of the effective date and 
that matter was the subject of a March 2000 statement of the 
case.  There has been no substantive appeal received on that 
matter.  Therefore, the issues discussed are limited to those 
listed on the first page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  During the veteran's August 2000 video Board hearing, 
he indicated that he was granted entitlement to Social 
Security Administration disability benefits in January 1999.  
The Veterans Claims Assistance Act of 2000, supra, requires 
that VA attempt to obtain these records and undertake other 
necessary development in order to fulfill its duty to assist.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the appellant's claim for 
disability benefits, including any 
medical records relied upon concerning 
that claim.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and evidentiary development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Thereafter, the RO should review its 
decision on the claims on appeal to 
determine if any change is warranted.

4.  If any benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


